Petition for rehearing denied December 17, 1940                        ON PETITION FOR REHEARING
The plaintiff has filed a petition for rehearing. The brief in support of the petition consists of a reargument of the facts. Nothing has been called to our attention which was not fully considered when the case was originally submitted to us. One error in *Page 489 
our statement of the facts, however, is pointed out which should be corrected. We said that after it was proven that the witness Richardson had written the letter dated March 18, 1933, enclosing the return of sale to the law firm of Weatherford and Wyatt, Richardson returned to the stand and admitted writing the letter. This was erroneous. But, inasmuch as no one now disputes the fact that Richardson did write the letter, it can have no effect on the decision. The controlling principles of law stated in the opinion are not questioned by the plaintiff. The petition for rehearing will therefore be denied.
RAND, C.J., and ROSSMAN, BELT and BAILEY, JJ., concur.
KELLY and BEAN, JJ., not sitting. *Page 490